SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 ofthe Securities Exchange Act of 1934 February 16, 2011 Commission File Number: 000-50867 Syneron Medical Ltd. (Translation of registrant’s name into English) Industrial Zone, Yokneam Illit 20692, P.O.B. 550, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F SForm 40-F £ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes £No S If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Attached hereto and incorporated herein by reference is a press release of the Company, dated February 16, 2011, entitled “Syneron Reports Fourth Quarter 2010 Results.” This Form 6-K is incorporated by reference into the Company’s Registration Statements on Form S-8 filed with the Securities and Exchange Commission on November 16, 2004 (Registration No. 333-120559), on January 8, 2010 (Registration No. 333-164250) and on January 15, 2010 (Registration No. 333-164351). Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SYNERONMEDICAL LTD. By: /s/ Asaf Alperovitz Name: Asaf Alperovitz Title: Chief Financial Officer Date: February 16, 2011 Syneron Reports Fourth Quarter 2010 Results Revenue of $53.5 Million, With Net Profitability on Both GAAP and Non-GAAP Basis YOKNEAM, ISRAEL(Marketwire - February 16, 2011) - Syneron Medical Ltd. (NASDAQ:ELOS), the leading global aesthetic device company, today announced fourth quarter 2010 financial results for the three month period ended December 31, 2010. Fourth quarter 2010 financial results are for Syneron and Candela as a combined company. The fourth quarter 2009 year-over-year comparative financial results referred to below are pro-forma financial results assuming the merger with Candela Corporation had occurred on January 1, 2009. Fourth Quarter 2010 Highlights Include: ● Revenue of $53.5 million, up 14.7% year-over-year ● International revenue of $35.3 million, up 20% year-over-year ● North America revenue of $18.2 million, up 5.7% year-over-year ● Non-GAAP gross margin of 54.4%, up from 50.0% in the prior year and 52.3% in Q3 2010 ● Non-GAAP net income from continuing operations before non-controlling interest of $3.4 million, or 6.3% of revenue compared to a net loss of $4.1 million in the prior year and $1.5 million in Q3 2010 ● Non-GAAP earnings per share (basic and diluted) of $0.10, compared to a loss per share of $0.12 in the prior year and $0.04 in Q3 2010 ● Net cash and investments portfolio of $215.2 million at December 31, 2010 ● Global launch of CO2RE and elure Lou Scafuri, Chief Executive Officer of Syneron, commented, “The strength of our fourth quarter results clearly demonstrates the benefits of the Syneron and Candela merger. The combined businesses have an unmatched product portfolio and global sales network, which are supported by strong clinical data and customer relationships. We have successfully executed on the integration plan and leveraged these factors to drive continued revenue growth while also focusing on driving operational efficiencies and investing in new growth opportunities. “We made significant progress on the new product front during the quarter, including global launches of our CO2RE Fractional CO2 Resurfacing System and elure Advanced Skin Lightening Technology.In addition, we are on schedule to launch the ePrime Energy-Based Dermal Remodeling during the first quarter, followed by several additional anticipated new product launches throughout the year.We have received positive feedback on all of the recently launched products, including at the American Academy of Dermatology annual meeting earlier this month. “As part of our growth strategy, during the quarter we acquired the Tända line of LED home-use products, giving us an immediate presence in the important aesthetic home-use market.Tända represents a synergistic growth opportunity with our other direct to consumer initiatives and we expect this to become an increasingly important part of our business as we launch these new products.” Revenue: Fourth quarter 2010 revenue was $53.5 million, an increase of 14.7% compared to $46.6 million in the fourth quarter 2009. International revenue was $35.3 million, an increase of 20% compared to $29.5 million in the fourth quarter 2009. Fourth quarter 2010 revenue in North America was $18.2 million, an increase of 5.7% compared to $17.2 million in the fourth quarter 2009. Non-GAAP Financial Highlights for the Fourth Quarter Ended December 31, 2010: Gross Margin: Fourth quarter 2010 gross margin was 54.4%, compared to 50.0% in the fourth quarter 2009 and 52.3% in the third quarter 2010. Operating Income (loss): Fourth quarter 2010 operating income was $4.0 million, compared to an operating loss of $5.8 million in the fourth quarter 2009 and an operating loss of $0.5 million in the third quarter 2010. Fourth quarter 2010 operating income represented 7.5% of revenue in the quarter, compared to an operating loss of 12.4% of revenue in the fourth quarter 2009 and 1.1% of revenue in the third quarter 2010. Net Income (loss): Fourth quarter 2010 income from continuing operations before non-controlling interest was $3.4 million, compared to a loss of $4.1 million in the fourth quarter 2009 and a loss of $1.5 million in the third quarter 2010. Fourth quarter non-GAAP operating income and net income excludes one-time income and expenses as detailed in the Company’s financial tables, with the main item being a one-time income of $8.5 million related to the recognition of a deferred gain related to the Company’s merger with Candela Corporation. Earnings Per Share: Fourth quarter 2010 earnings per share (basic and diluted) was $0.10, compared to a loss per share of $0.12 in the fourth quarter 2009 anda loss per share of $0.04 in the third quarter 2010. GAAP Financial Highlights for the Fourth Quarter Ended December 31, 2010: Gross Margin: Fourth quarter 2010 gross margin was 52.5%, compared to 49.0% in the fourth quarter 2009 and 50.8% in the third quarter 2010. Operating Income (loss): Fourth quarter 2010 operating income was $8.0 million, compared to an operating loss of $8.6 million in the fourth quarter 2009 and an operating loss of $5.0 million in the third quarter 2010. Net Income (loss) from continuing operations before non-controlling interest: Fourth quarter 2010 net income was $8.1 million, compared to a net loss of $6.2 million in the fourth quarter of 2009 and a loss of $5.3 million in the third quarter 2010. Earnings Per Share: Fourth quarter 2010 earnings per share basic was $0.25 and diluted was $0.24, compared to a loss per share of $0.18 in the fourth quarter 2009 and a loss per share of $0.15 in the third quarter 2010. Cash Position: As of December 31, 2010, net cash and cash equivalents, including short-term bank deposits and investments in marketable securities, were $215.2 million. Asaf Alperovitz, Chief Financial Officer of Syneron, commented, “Beginning this quarter, we are breaking out our financial results between Professional Aesthetic Devices and Emerging Business Units in order to provide increased transparency into our results.We believe this segment reporting will allow investors to better gauge the growth and significant investments we are making as part of our overall growth strategy in our emerging technologies that are primarily targeted at the home-use consumer market. Products in the Emerging Business Units segment include eLure skin whitening, Tända LED systems, MEmyelōs hair removal system, Light Instruments’ dental laser devices along with pipeline products that include our strategic home-use device partnership with Procter & Gamble and Fluorinex teeth whitening and fluorination. Segment reporting will also provide a view of the operating results for the traditional Syneron and Candela business, which we have labeled as Professional Aesthetic Devices, or PAD.” Mr. Alperovitz added, “Our fourth quarter 2010 results in the PAD segment demonstrate a significant improvement in margins that we believe is indicative of the potential leverage we can drive from the combined Syneron and Candela business. Additionally, for the full year 2010 the PAD segment was operationally profitable on a non-GAAP basis. In 2011, we expect further margin improvements for our PAD segment as our mix shifts in favor of higher gross margin products and consumables and we execute on our cross selling opportunities and additional efficiency initiatives that we see in the business.” Unaudited Non-GAAP segment results for the three months ended December 31, 2010 and 2009 (in thousands): For the three-months ended December 31, % of December 31, % of % of Revenues Revenues Change Revenues Professional Aesthetic Devices $ % $ % % Emerging Business Units % 60 % % Total revenues $ % $ % % Operating income (loss) Professional Aesthetic Devices $ % $ ) -7.9
